Citation Nr: 1748757	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  12-35 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for residuals of a left eye injury.


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from February 1958 to August 1964, with additional service in the New Jersey Air National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  This matter originally came to the Board on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  This appeal was previously before the Board in April 2016, when the Board denied the claim on appeal.  The appellant appealed the denial to the Court.  In February 2017, the Court issued a memorandum decision that vacated the April 2016 Board decision and remanded the issue for readjudication consistent with the instructions outlined in the memorandum decision.  The appeal has now returned to the Board for further appellate review.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a January 2016 Board video hearing, and a transcript of this hearing is of record.  Additionally, at the hearing, the Veteran waived initial RO review of any new evidence added to the claims file.

The Board notes that at the January 2016 Board video hearing, the Veteran's representative raised the issue of the Veteran currently experiencing neurological symptoms such as Bell's palsy, headaches, and neuropathy.  At that time, the Veteran was advised by the undersigned VLJ to file a claim for service connection for these issues if he so desired, as the RO had not adjudicated a claim for neurological disabilities and the Board is unable to expand the current claim for residuals of a left eye injury to include neurological disabilities.  Compare Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Moreover, the Board notes that under 38 C.F.R. § 3.155, raising the issue at the Board hearing cannot be construed as an informal claim.  38 C.F.R. § 3.155 (2016).  At the present time it does not appear that a claim for the Veteran's neurological disabilities has been filed, the Board again encourages the Veteran to file a claim for these disabilities if he so desires.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.159(c)(4) provides that an examination or opinion is necessary if the evidence of record: 1) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of a disability; and 2) establishes that the Veteran suffered an event, injury, or disease in service; and 3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service, but 4) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  The Court noted that the third prong of 38 C.F.R. § 3.159(c)(4) is a "low threshold" standard.

The February 2017 Court memorandum decision directs that "[o]n remand, the Board should determine whether [the Veteran]'s reports of left eye pain meet the first prong of McLendon and, if so, continue with the McLendon analysis to determine whether a medical examination is required."  The Court's memorandum decision discussed: "Although the Board is permitted to find that the veteran does not have competent and credible evidence of left eye injury residuals, the first McLendon prong may be satisfied by lay evidence of 'persistent or recurrent symptoms of a disability.'"  The Court's memorandum decision then discussed that the Board should "analyze whether the veteran's reports of current left eye pain would satisfy the first McLendon requirement of persistent or recurrent symptoms," noting pertinent evidence including the Veteran's "testimony from the January 2016 Board hearing indicating he has had ongoing left eye pain from service to the present."  The Court memorandum decision further noted that "[a]lthough pain alone is not a disability ... the Court has stated that competent reports of pain alone may satisfy the first prong of McLendon, see Locklear v. Nicholson, 20 Vet.App. 410, 418 n. 6 (2006)."

With consideration of the Court's discussion in the February 2017 memorandum decision, recounted above, the Board finds that the Veteran's report of left eye pain satisfies the first prong of the McLendon test for determining whether a VA examination is warranted.  Having made this determination, the Court's memorandum decision directs the Board to next "continue with the McLendon analysis to determine whether a medical examination is required."  In this regard, the Court's memorandum decision "notes that there appears to be record evidence that may satisfy the remaining McLendon requirements."

The Court directs attention to the fact, "[r]egarding the second McLendon factor, the veteran asserted, in June 2011, July 2015, and January 2016, that he injured his left eye in service."

The Court also directs attention to the fact, "[r]egarding the third McLendon factor, the record seems to support the veteran's assertions that he has continuously experienced left eye symptoms and treatment thereof, and thus he appears to have provided continuity of symptom statements to satisfy the low McLendon threshold."  The Court cites the Veteran's January 2016 testimony on this point.

Finally, the Court notes that "[r]egarding the final element, the Board acknowledged that there was no VA medical examination or opinion addressing the veteran's left eye condition."

With careful consideration of the Court's February 2017 memorandum decision, the Board finds that a remand is warranted at this time to afford the Veteran a VA examination with a medical opinion to address the medical questions central to this claim on appeal.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should secure for the record copies of complete updated clinical records (any not already of record) of all VA and/or private treatment the Veteran has received for his claimed left eye disability on appeal.  If the Veteran has received pertinent private treatment, the AOJ should ask the Veteran to provide the releases necessary for VA to secure the records of such treatment.

2.  After the record is determined to be complete, the AOJ should schedule the Veteran for an examination with medical opinion as to whether it is as likely as not (a 50 percent or greater probability) that the Veteran has a current disability of the left eye which was caused by, or aggravated by, his military service.

The examiner should consider the pertinent evidence of record, to include: a) the Veteran's service treatment records including medical examination reports and medical history questionnaires from the times of the Veteran's entrance and separation from active duty service; b) the Veteran's testimony (including in the transcript of the January 2016 Board hearing) that he injured his left eye in approximately May 1958 when a mop handle hit him in the left eye; c) the photographs submitted by the Veteran in August 2012 including one illustrating his description of himself wearing a prescribed eyepatch and dark glasses around the time of his described 1958 eye injury; and d) the documented post-service medical history including the July 2003 private medical report of a diagnosis of lattice peripheral degeneration in the left eye.

If the examiner determines that the Veteran has no current diagnosable disability of the left eye, the examiner is asked to please specifically state this in the examination report.

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.

3.  When the development requested above is completed, the AOJ should review the record and consider all the available evidence, arrange for any further development deemed necessary, and readjudicate the issue on appeal.  If the claim on appeal remains denied to any extent, the appellant and his representative should be furnished an appropriate supplemental statement of the case (SSOC) and afforded an opportunity to respond.  This case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

